EXHIBIT 10.8

 



LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (the “Agreement”) is made as of August 15, 2016 (the
“Effective Date”) by and between SQL Technologies Corp. (f/k/a Safety Quick
Lighting & Fans Corp.), a Florida corporation, (the “Company”), and the
undersigned holder of common stock (the “Shareholder”) of the Company.

 

WHEREAS, the Company issued to the Shareholder one or more certain Secured
Convertible Promissory Note(s), dated, as the case may be, November 26, 2013,
May 8, 2014 or June 25, 2014 (all such instruments, the “Offering Notes”, and
the one or more instruments held by the Shareholder shall be collectively
referred to as, the “Notes”);

 

WHEREAS, the Offering Notes as originally issued were convertible into shares of
the Company’s common stock, no par value (“Common Stock”), and on or prior to
the date hereof, the Shareholder’s Note was amended by the Shareholder and the
Company (the “Note Amendment”) to be convertible into shares of the Company’s
Series A Convertible Preferred Stock, no par value (“Preferred Stock”);

 

WHEREAS, on or prior to the date hereof, the Shareholder elected to convert its
Note (or Notes, as the case may be) into shares of Preferred Stock (the
“Preferred Conversion”); and

 

WHEREAS, as consideration for the Note Amendment and the Preferred Conversion,
the Shareholder agreed to enter into this Agreement to lock-up all its Lock-Up
Shares (as defined below) for a period of twelve (12) months following the
Effective Date.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the undersigned
Shareholder agree as follows: 

 

1. Twelve Month Prohibition on Sales or Transfers. The Shareholder hereby agrees
that for a period of twelve (12) months from the Effective Date (the “Lock-Up
Period”), the Shareholder will not (a) offer, sell, contract to sell, pledge,
give, donate, transfer or otherwise dispose of, directly or indirectly, any (i)
shares of Common Stock held by the Shareholder as of the Effective Date and (ii)
any shares of Preferred Stock converted by the Shareholder in the Preferred
Conversion, including the shares of Common Stock underlying the shares of
Preferred Stock (all such shares, the “Lock-Up Shares”), (b) enter into a
transaction which would have the same effect, or (c) enter into any swap, hedge
or other arrangement that transfers, in whole or in part, any of the economic or
voting consequences of ownership of such securities, whether any such
aforementioned transaction is to be settled by delivery of the Lock-Up Shares or
such other securities, in cash or otherwise, or publicly disclose the intention
to make any such offer, sale, pledge or disposition, or to enter into any such
transaction, swap, hedge or other arrangement.

 

2. Reference to Shareholder. Any reference in this Agreement to the Shareholder
shall include any legal entity, including any corporation, limited liability
company, partnership, not-for-profit corporation, estate planning vehicle or
trust, which is directly or indirectly owned or controlled by, under common
control with, or in control of the Shareholder, including any such entity where
such Shareholder is deemed to be a beneficial owner.

 



 



1

 

 

3. Attempted or Requested Transfers. Any attempted or purported sale or other
transfer of any Lock-Up Shares by the Shareholder in violation or contravention
of the terms of this Agreement shall be null and void ab initio. The Company
shall be entitled to instruct its transfer agent to reject and refuse to
transfer on its books any Lock-Up Shares that may have been attempted to be sold
or otherwise transferred in violation or contravention of any of the provisions
of this Agreement and shall not recognize any person or entity who is the
purported transferee of such shares. 

 

Notwithstanding the foregoing, upon receipt of a request by a Shareholder to
transfer some or all of its shares of Preferred or Common Stock (the
“Transferring Shares”) during the Lock-Up Period, which shall include the full
terms of such transfer (a “Request to Transfer Shares”), the Company may, in its
sole and absolute discretion, grant a waiver to such Shareholder to effectuate a
transfer of the Transferring Shares during the Lock-Up Period. Upon receipt of a
Request to Transfer Shares, the Parties hereby agrees that the Company shall
receive a preemptive right (a) to purchase some or all of the Transferring
Shares on the same terms as set forth in the Request to Transfer Shares and (b)
to administer the sale or transfer of the Transferring Shares; provided that in
each case, the Company delivers to the Shareholder, within thirty (30) days of
the Company’s receipt the Request to Transfer Shares, a notice stating the
Company’s intent to either purchase the Transferring Shares or administer the
sale or transfer thereof.

 

4. Broker Authorization. The Shareholder hereby authorizes any and all brokers,
for all accounts holding the Shareholder’s Lock-Up Shares, to provide directly
to the Company, immediately upon the Company’s request, a copy of all account
statements showing the Lock-Up Shares and confirming no trading activity in the
Lock-Up Shares during the Lock-Up Period.

 

5. Waiver of Claims. The Shareholder hereby irrevocably waives any and all known
or unknown claims and rights, whether direct or indirect, fixed or contingent,
that the Shareholder may now have or that may hereafter arise against the
Company or any of its affiliates, or any of its respective officers, directors,
stockholders, employees, agents, attorneys or advisors arising out of the
negotiation, documentation of this Agreement, the Note Amendment or the
Preferred Conversion.

 

6. Legends on Certificates. All Lock-Up Shares shall be subject to the
provisions of this Agreement, regardless of whether such Lock-Up Shares bear a
legend to this effect, and to the extent that any certificates representing
Lock-Up Shares are issued during the Lock-Up Period, such Lock-Up Shares may, as
determined in the Company’s sole discretion, bear legends as follows (or in
substantially similar form):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED FOR VALUE
UNLESS THEY ARE REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR UNLESS THE CORPORATION RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO
IT, OR OTHERWISE SATISFIES ITSELF, THAT AN EXEMPTION FROM REGISTRATION IS
AVAILABLE. 

 

THE SALE, ASSIGNMENT, GIFT, BEQUEST, TRANSFER, DISTRIBUTION, PLEDGE,
HYPOTHECATION OR OTHER ENCUMBRANCE OR DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS RESTRICTED BY AND MAY BE MADE ONLY IN ACCORDANCE WITH THE
TERMS OF A LOCK-UP AGREEMENT, A COPY OF WHICH MAY BE EXAMINED AT THE OFFICE OF
THE CORPORATION.

 



 



2

 

 

7. Representations and Warranties. The Shareholder hereby represents and
warrants that:

 

(a) It has the full right, power and authority to enter into this Agreement and
to perform its obligations hereunder;

 

(b) The execution of this Agreement by the individual whose signature is set
forth at the end of this Agreement on behalf of the Shareholder, and the
delivery of this Agreement by such person, has been duly authorized by all
necessary actions on the part of the Shareholder;

 

(c) This Agreement has been executed and delivered by the Shareholder and
constitutes the legal, valid and binding obligation of the Shareholder,
enforceable against the Shareholder in accordance with its terms; and

 

(d) It had the opportunity to be represented by legal counsel and other advisors
selected by Shareholder in connection with this Agreement, and that the
Shareholder has reviewed this Agreement with his, her or its legal counsel and
other advisors and understands the terms and conditions hereof.

 

8. Rights to Information. So long as the Shareholder continues to hold the
Lock-Up Shares, during the Lock-Up Period the Company shall (a) provide to the
Shareholder customary audited annual and unaudited quarterly financial
statements, which shall be deemed delivered if filed with the U.S. Securities
and Exchange Commission, and (b) shall invite the Shareholder to participate in
investor conference calls, which the Company shall use its commercially
reasonable efforts to conduct on a quarterly basis.

 

9. Miscellaneous.

 

(a) This Agreement constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

 

(b) The headings in this Agreement are for reference only and do not affect the
interpretation of this Agreement.

 

(c) This Agreement will be binding upon and inure to the benefit of the Company,
its successors and assigns and to the Shareholder and their respective permitted
heirs, personal representatives, successors and assigns.

 

(d) This Agreement is governed by, and construed in accordance with, the laws of
the State of Florida, without regard to the conflict of laws provisions of such
State.

 

(e) The parties hereto acknowledge that money damages are not an adequate remedy
for violations of this Agreement and that any Party may, in such Party’s sole
discretion, apply to any court of competent jurisdiction for specific
performance or injunctive relief or such other relief as such court may deem
just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each Party hereto waives
any objection to the imposition of such relief. All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof, whether
at law or in equity, shall be cumulative and not alternative, and the exercise
or beginning of the exercise of any thereof by any Party hereto shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such Party.

 



 



3

 

 

(f) All notices, requests, demands, claims and other communications hereunder
shall be in writing and shall be delivered by certified or registered mail
(first class postage pre-paid), guaranteed overnight delivery, or email
transmission if such transmission is confirmed, by certified or registered mail
(first class postage pre-paid) or guaranteed overnight delivery, to the
addresses set forth on the signature page hereto (or to such other addresses
which such Party shall subsequently designate in writing to the other Party).

 

(g) This Agreement may be executed in any number of counterparts and by
electronic transmission, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument.

 

[Signature Page Follows]

 

 

 

IN WITNESS WHEREOF, the undersigned Parties have caused this Agreement to be
duly executed by their respective authorized signatories as of the Effective
Date.



 

 

THE COMPANY:

SQL TECHNOLOGIES CORP.

(F/K/A SAFETY QUICK LIGHTING & FANS CORP.)

 

 

By: __________________________________

John P. Campi

Chief Executive Officer

 

Address: _______________________________

_______________________________________

_______________________________________



 

Phone #: ________________________________

Email: __________________________________

 

SHAREHOLDER:

 

_______________________________________

(entity name, if applicable)

 

By: ____________________________________

Name: ___________________________________

Title: ____________________________________

 

Address: _________________________________

________________________________________

________________________________________

 

Phone #: _________________________________

Email: ___________________________________

 

 



4

 



